Loan Agreement
 


Borrower (Party A):
Shaanxi Zhongbao Estate Co., Ltd.
Address:
Cao’er Village, Caotan Street, Weiyang District, City of Xi’an
Legal Representative:
Fei Qiongli
Telephone:
18623336969
Zip Code:
     
Lender (Party B):
Shaanxi Hangyu Real Estate Development Co., Ltd.
Address:
Shilipu Garden, Weiyang District, City of Xi’an
Legal Representative:
Xiang Yuning
 
Telephone:
87662904
Zip Code:





In order to accelerate the urban-village reconstruction of Cao’er Village at
Caotan Street in Weiyang District of Xi’an, Party A needs to raise a loan from
Party B. Holding the principles of honesty, good faith and mutual benefits,
through negotiation and by consensus, both parties hereby enter into this
agreement as follows:


I.  Loan Amount: ￥25,000,000; in words: RMB Twenty-five Million.


II. Purpose of Loan: To be used exclusively for demolition, relocation and
compensation involved in the urban-village reconstruction of Cao’er Village at
Caotan Street in Weiyang District of Xi’an, and shall not be used for any other
purposes.


III. Term of Loan: beginning on April 20, 2011 and ending on September 30, 2011.
Within the term of loan hereunder, the actual issuance date and repayment date
of the loan are subject to the Promissory Note. The Promissory Note is part of
the agreement and has the same legal effects as the agreement.


IV. Borrower’s Promises:
Both parties agree that the loan is non-interest bearing, but Party A shall
allow Party B’s affiliates to carry out a construction project of no less than
30,000 m² under the Cao’er Village program as a contractor, with no fund
advances or cuts on the construction project; and it shall be a fixed pricing
based on latest civil construction.


V. Lender’s Promises:
1. It will issue the loan in full amount as agreed herein.
2. It will keep the Borrower’s debt obligations, financials, production and
business operation confidential.


VI. Liability for Breach of Contract
If Party A fails to fulfill the obligations stipulated in Article IV hereof, it
shall bear the default liability for liquidated damage of no less than 50% of
the loan amount.
 
 
 

--------------------------------------------------------------------------------

 

 
VII. Dispute Resolution
For any dispute arising in the course of performing this agreement, both parties
shall try to resolve it through negotiation first. If such negotiation
fails,  any party may submit the dispute to a local court in Xi’an that has
jurisdiction over the parties.


VIII.  Miscellaneous
1.  This agreement will become effective after it is imprinted with the
signatures and business seals from both Borrower and Lender’s legal
representatives or authorized signatories.
2. Matters not covered herein shall be handled in compliance with the state
laws, statutes and regulations.
3. This agreement is executed in 4 originals, with two to Party A and two to
Party B, all of which have the same legal effect.




Party A:                      Shaanxi Zhongbao Estate Co., Ltd. (company seal)
Legal Representative:   /s/ Fei Qiongli (with personal seal)


Party B:                      Shaaxi Hangyu Real Estate Development Co., Ltd.
(company seal)
Legal Representative:    Xiang yuning (personal seal)


Date:   April 20, 2011
 
 
2

--------------------------------------------------------------------------------

 
 
Loan Agreement
 


Borrower (Party A):
Shaanxi Zhongbao Estate Co., Ltd.
Address:
Cao’er Village, Caotan Street, Weiyang District, City of Xi’an
Legal Representative: Fei Qiongli
Telephone:
18623336969
Zip Code:
     
Lender (Party B):
Shaanxi Hangyu Real Estate Development Co., Ltd.
Address:
Shilipu Garden, Weiyang District, City of Xi’an
Legal Representative:
Xiang Yuning
 
Telephone:
87662904
Zip Code:





In order to accelerate the urban-village reconstruction of Cao’er Village at
Caotan Street in Weiyang District of Xi’an, Party A needs to raise a loan from
Party B. Holding the principles of honesty, good faith and mutual benefits,
through negotiation and by consensus, both parties hereby enter into this
agreement as follows:


I.  Loan Amount: ￥25,000,000; in words: RMB Twenty-five Million.


II. Purpose of Loan: To be used exclusively for demolition, relocation and
compensation involved in the urban-village reconstruction of Cao’er Village at
Caotan Street in Weiyang District of Xi’an, and shall not be used for any other
purposes.


III. Term of Loan: beginning on April 20, 2011 and ending on September 30, 2011.
Within the term of loan hereunder, the actual issuance date and repayment date
of the loan are subject to the Promissory Note. The Promissory Note is part of
the agreement and has the same legal effects as the agreement.


IV. Borrower’s Promises:
Both parties agree that the loan is non-interest bearing, but Party A shall
allow Party B’s affiliates to carry out a construction project of no less than
30,000 m² under the Cao’er Village program as a contractor, with no fund
advances or cuts on the construction project; and it shall be a fixed pricing
based on latest civil construction.


V. Lender’s Promises:
1. It will issue the loan in full amount as agreed herein.
2. It will keep the Borrower’s debt obligations, financials, production and
business operation confidential.


VI. Liability for Breach of Contract
If Party A fails to fulfill the obligations stipulated in Article IV hereof, it
shall bear the default liability for liquidated damage of no less than 50% of
the loan amount.
 
 
3

--------------------------------------------------------------------------------

 
 
VII. Dispute Resolution
For any dispute arising in the course of performing this agreement, both parties
shall try to resolve it through negotiation first. If such negotiation
fails,  any party may submit the dispute to a local court in Xi’an that has
jurisdiction over the parties.


VIII.  Miscellaneous
1.  This agreement will become effective after it is imprinted with the
signatures and business seals from both Borrower and Lender’s legal
representatives or authorized signatories.
2. Matters not covered herein shall be handled in compliance with the state
laws, statutes and regulations.
3. This agreement is executed in 4 originals, with two to Party A and two to
Party B, all of which have the same legal effects.




Party A:                      Shaanxi Zhongbao Estate Co., Ltd. (company seal)
Legal Representative:  /s/ Fei Qiongli (with personal seal)


Party B:                      Shaaxi Hangyu Real Estate Development Co., Ltd.
(company seal)
Legal Representative:  Xiang Yuning (personal seal)


Date:   September 30, 2011




 
4

--------------------------------------------------------------------------------

 